Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 1 of 40 Page ID #:165
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 2 of 40 Page ID #:166
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 3 of 40 Page ID #:167
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 4 of 40 Page ID #:168
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 5 of 40 Page ID #:169
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 6 of 40 Page ID #:170
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 7 of 40 Page ID #:171
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 8 of 40 Page ID #:172
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 9 of 40 Page ID #:173
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 10 of 40 Page ID
                                  #:174
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 11 of 40 Page ID
                                  #:175
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 12 of 40 Page ID
                                  #:176
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 13 of 40 Page ID
                                  #:177
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 14 of 40 Page ID
                                  #:178
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 15 of 40 Page ID
                                  #:179
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 16 of 40 Page ID
                                  #:180
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 17 of 40 Page ID
                                  #:181
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 18 of 40 Page ID
                                  #:182
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 19 of 40 Page ID
                                  #:183
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 20 of 40 Page ID
                                  #:184
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 21 of 40 Page ID
                                  #:185
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 22 of 40 Page ID
                                  #:186
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 23 of 40 Page ID
                                  #:187
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 24 of 40 Page ID
                                  #:188
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 25 of 40 Page ID
                                  #:189
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 26 of 40 Page ID
                                  #:190
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 27 of 40 Page ID
                                  #:191
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 28 of 40 Page ID
                                  #:192
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 29 of 40 Page ID
                                  #:193
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 30 of 40 Page ID
                                  #:194
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 31 of 40 Page ID
                                  #:195
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 32 of 40 Page ID
                                  #:196
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 33 of 40 Page ID
                                  #:197
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 34 of 40 Page ID
                                  #:198
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 35 of 40 Page ID
                                  #:199
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 36 of 40 Page ID
                                  #:200
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 37 of 40 Page ID
                                  #:201
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 38 of 40 Page ID
                                  #:202
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 39 of 40 Page ID
                                  #:203
Case 8:19-cv-01579-JVS-DFM Document 26-3 Filed 12/30/19 Page 40 of 40 Page ID
                                  #:204
